Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed September 1, 2022 and September 12, 2022 is acknowledged.  Claims 1, 5, 11 and 14 are amended. Claims 1-20 are pending and under examination in this office action.
4.	Applicant’s arguments filed on September 1, 2022 and September 12, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.
Priority

5.	The priority for the method that includes an exercise regimen or a high-fat diet to increase the level of GDF11 in the instant application is Nov 7, 2014.
Specification
6.	The specification stands objected to because the Application 15/035331 recited at paragraph [0001] was abandoned. Appropriate correction is required.

Claim Rejections/Objections Withdrawn
7.	The objection to claims 1, 5, 11 and 14 is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims. 

Rejections/Objections Maintained
In view of the amendment filed on September 1, 2022 and September 12, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16 and 19-20 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Celeste et al. (US6340668; was also published as WO9924058 or WO9924057, cited previously) as evidenced by Gleeson (the factsheet of neuromuscular diseases in Geriatric Patients: Part I, Consultant, February 2010, Volume 18, Number 2, retrieved from the consultant 360 website on 9/19/2019, cited previously), Krakora et al. (Neurol. Res. Intl. 2012; Article ID: 379657. doi:10.1155/2012/379657, cited previously) and Garcia et al. (Am. J. Physiol. Endocrinol. Metab. 2012; 303:E551-E561 cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-7, 10-16 and 19-20 as amended are drawn to a method of reducing at least one adverse effect or symptom of neuromuscular junction (NMJ) fragmentation in a subject in need thereof, comprising administering to the subject a composition that provides for reduction of at least one adverse event or symptom of NMJ fragmentation and which increases the level of GDF11 polypeptide in the subject; wherein the composition comprises a GDF11 polypeptide or a functional fragment thereof comprising the amino acid sequence of SEQ ID NO:3. 
On p. 8-11 of the response, Applicant argues that Celeste does not anticipate the claimed methods and does not teach treatment of NMJ fragmentation or NM disease in patients using BMP-11 because Celeste only teaches bovine and human sequences for BMP-11 DNA and protein and suggests further study of BMP-11. Applicant acknowledges that Celeste teaches modulate neuronal development, neuronal formation, growth, differentiation proliferation and neuronal maintenance (p. 18, lines 20-29) and only hypothesizes that BMP-11 may have applications for treatment of neurodegeneration and preventing neuronal cell death (p. 20, lines 4-10). But Applicant argues that Celeste does not teach treatment of neuromuscular junction fragmentation or neuromuscular disease. Applicant argues that Celeste does not anticipate the claims because claims 1 and 11 require reducing at least one adverse effect or symptoms of NMF and a NM disease by administering GDF-11. Applicant argues that the potential activity of BMP-11 is prophetic, contemplated, suggested or expected, and cites p. 3, line to p. 4, line 5; p. 4, lines 5-7; 8-9; 11-12; and 13-14; p. 17, lines 26-27; p. 18, lines 20-29 and p. 20, lines 4-10; MPEP§2131, Verdeggal Bros. v. Union Oil Co. of California, Richardson v. Suzuki Motor Co. , In re Samour, In re Bond, MPEP§2112, Metabolite Labs, Inc. v. Lab Corp. of Am. Holdings in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131-2131.03, MPEP §2105-2107.03 and MPEP§2112, Celeste (US6340668 or WO9924058) does teach the claimed methods recited in claims 1-7, 10-16 and 19-20 because:
i. Celeste teaches methods for treating neurodegenerative diseases including amyotrophic lateral sclerosis (ALS) or peripheral neuropathy caused by diabetes mellitus in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising a GDF11 polypeptide, including a GDF11 polypeptide comprising the amino acid sequence of instant SEQ ID NO: 3 to promote neuronal survival and protect neurons from neuronal cell death, neurodegeneration or to repair neuronal tissue (see the sequence alignment; col.9, line 59 to col. 11, line 51; col.4, lines 4-34; col. 24-26, example 9 and col. 39, claims 1-2 in US6340668). 
Based on paragraphs [0047]-[0058] of the instant specification, ALS or peripheral neuropathy disclosed by Celeste is a neuromuscular (NM) disease and is a condition associated with aging including a neuromuscular disease, a neurodegenerative disease in the subject as in recited in claims 3 and 12 and is also evidenced by Gleeson (p. 1-2; p. 5-7, the factsheet of neuromuscular diseases in Geriatric Patients), Krakora et al. (see p. 1-5; Neurol. Res. Intl. 2012; Article ID: 379657. doi:10.1155/2012/379657) and Garcia et al. (See p. E551, abstract; p. E556-E559; Am. J. Physiol. Endocrinol. Metab. 2012; 303:E551-E561).
[0047] ….As used herein in connection with "neuromuscular junction fragmentation," a "related disorder" refers to any disorder which involves neuromuscular junction fragmentation. One non-limiting example of such a related disorder is amyotrophic lateral sclerosis ….…..[0054] ….the phrase "motor neuron degeneration" or "degeneration of motor neuron" …The motor neuron diseases (MND) are a group of neurodegenerative disorders that selectively affect motor neurons,…Skeletal muscles are innervated by a group of neurons (lower motor neurons) located in the ventral horns …. Amyotrophic lateral sclerosis (ALS), primary lateral sclerosis (PLS), progressive muscular atrophy (PMA), pseudobulbar palsy, progressive bulbar palsy, spinal muscular atrophy (SMA) and post-polio syndrome ….
……
[0057] As used herein, "neuromuscular disease" means any disease or condition that affects any part of the nerve and muscle. Neuromuscular disease …. acute inflammatory demyelinating polyradiculoneuropathy, amyotrophic lateral sclerosis (ALS), autonomic neuropathy, Charcot-Marie-Tooth disease a… neuropathy of Friedreich Ataxia, neuropathy of leprosy, nutritional neuropathy, periodic paralyses, primary lateral sclerosis, restrictive lung disease, sarcoidosis and neuropathy, Schwartz-Jampel Syndrome, spinal muscular atrophy (SMA)…e, traumatic peripheral nerve lesions, vasculitic neuropathy, among others.

The material (i.e. GDF11 comprising SEQ ID NO:3), the active steps (i.e. administering to a mammal/subject) and the patient population (i.e. ALS or peripheral neuropathy caused by different mechanisms) used in the method of Celeste are identical to those recited in instant claims. The body of the claim describes a complete invention, and the limitation recited in the preamble does not provide any distinct definition of any of the claimed invention's limitations. The administration of GDF11 comprising the amino acid sequence of SEQ ID NO:3 to patients with a NM disease or ALS as disclosed by Celeste inherently reduces at least one adverse effect or symptoms of NM fragmentation or NM diseases recited in the preamble of claims 1 and 14, and also inherently increases the level of GDF11 polypeptide in the subject to treat NM disease including ALS and NMJ fragmentation in a subject with a NM disease including ALS. See MPEP § 2111.02, MPEP § 2112 (II) and MPEP§ 2112.02, and Pitney Bowes, Inc. v. Hewlett-Packard Co.; Schering Corp. v. Geneva Pharm. Inc.; Toro Co. v. Deere  & Co.; Abbott Labs v. Geneva Pharms.; Atlas Powder Co. v. Ireco, Inc.; and SmithKline Beecham Corp. v. Apotex Corp.. 
Celeste also teaches modifications on GDF11 to enhance the activity or half-life or modifications of glycosylation sites as recited in claim 20 (see col. 7, lines 28-col. 8, line 21, in particular), the composition comprises an isolated GDF11 polypeptide including the amino acid sequences of SEQ ID NOs: 1-3 or homodimers of GDF11 comprising the amino acid sequence of SEQ ID NO: 3 as in claims 4-7 and 13-16 (see col. 9, lines 31-38, in particular). Celeste also teaches diseases associated with aging including neurodegenerative diseases, neuromuscular diseases, neuromuscular junction disorders as in claims 2-3 and 12 because the ALS or peripheral neuropathy caused by diabetes mellitus disclosed by Celeste are a NM disease and is a condition associated with aging including a neuromuscular disease, a neurodegenerative disease in the subject as instantly claimed in view of paragraphs [0047]-[0058] of the instant specification and as also evidenced by Gleeson (p. 1-2; p. 5-7,), Krakora et al. (see p. 1-5; N) and Garcia et al. (See p. E551, abstract; p. E556-E559).
ii. The method disclosed by Celeste is enabling because Celeste discloses the claimed method and the method of Celeste was issued as US6340668, and a prior art of an issued US patent is a reference containing an “enabling disclosure” that the public was in possession of the claimed invention before the date of invention. See MPEP §2121.01 and In re Donhue. 
In In re Donhue, the court held that 
“Such possession is effected if one of ordinary skill in the art could have combined the publication' s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). See MPEP §2121.01.

iii. Based on MPEP and In re Borkowski, an actual working example is not required for compliance with the enablement requirement of 35 U.S.C. 112, first paragraph because based on MPEP§ 2164.02, An example may be ‘working' or ‘prophetic' and “The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). See MPEP § 2164.02.
In this case, Celeste teaches methods for treating neurodegenerative diseases including amyotrophic lateral sclerosis (ALS) or peripheral neuropathy caused by different mechanisms in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising a GDF11 polypeptide including a GDF11 polypeptide comprising the amino acid sequence of instant SEQ ID NO: 3 to promote neuronal survival and protect neurons from neuronal cell death, neurodegeneration or to repair neuronal tissue (see the alignment; col.9, line 59 to col. 11, line 51; col.4, lines 4-34; col. 24-26, example 9 and col. 39, claims 1-2), and Celeste also discloses in vitro and in vivo examples (see col. 24, line 50 to col. 26, line 21, example 9). The methods disclosed by Celeste meet the limitations recited in instant claims 1-7, 10-16 and 19-20 because ALS or peripheral neuropathy caused by different mechanisms disclosed by Celeste is a NM disease and a NMJ disease with NMJ fragmentation in view of paragraphs [0047]-[0058] of the instant specification, and Gleeson (p. 1-2; p. 5-7), Krakora et al. (see p. 1-5) and Garcia et al. (See p. E551, abstract; p. E556-E559).
Accordingly, the rejection of claims 1-7, 10-16 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Celeste (US6340668) as evidenced by Gleeson, Krakora and Garcia is maintained. 

9.	Claims 1-7, 10-16 and 19-20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US20030224501) as evidenced by Gleeson (the factsheet of neuromuscular diseases in Geriatric Patients, 2010), Krakora et al. (2012) and Garcia et al. (2012). The rejection is maintained for the reasons made of record and the reasons sets forth below.
On p. 12-15 of the response, Applicant acknowledges that Young teaches BMPs including BMP-11 and the use of BMPs for diagnosis, treatment or prevention of neuropathy, neural injury, or a condition associated with a neuropathy or neural injury (see paragraph [0086]] and also teaches different motor neuron disorders including ALS, spinal muscular atrophy (see paragraph [0735]). But Applicant argues that Young fails to teach treatment of a specific disease, such as a neurodegenerative disease or ALS using BMP-11. Applicant further acknowledges that that Young teaches treating decreased/increased levels of polypeptides and gene therapy in prophetic examples (examples 11-15) but argues that Young fails to provide data to show that any BMP can treat a neurodegenerative disease. Applicant argues that Young only hypothesizes that BMP-11 may have applications for treatment of neurodegeneration but does not teach treatment of neuromuscular junction fragmentation or neuromuscular diseases withGDF11. Applicant further argues that even if Young teaches the use of BMP-11 and treating ALS and other NM disorders, Young does not anticipate the claims because claims 1 and 11 require reducing at least one adverse effect or symptoms of NMF and a NM disease by administering GDF-11. Applicant further cites MPEP§2131, MPEP§2112, Metabolite Labs, Inc. v. Lab Corp. of Am. Holdings in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131-2131.03,MPEP §2105-2107.03 and MPEP§2112, Young (US2003224501) does teach the claimed method recited in claims 1-7, 10-16 and 19-20 because:
i. Young teaches methods for treating neurological diseases including neurodegenerative diseases and motor neuron disorders including ALS, progressive spinal muscular atrophy (SMA), progressive bulbar palsy (PBP), primary lateral sclerosis, infantile and juvenile muscular atrophy (MA), progressive bulbar paralysis of childhood (Fazio-Londe syndrome), poliomyelitis and the post polio syndrome, and Hereditary Motorsensory Neuropathy (Charcot-Marie-Tooth Disease), diabetic neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising the amino acid sequence of SEQ ID NO: 1, 2 or 3, which meets the limitations recited in instant claims 1-7, 10-16 and 19-20 (see paragraphs [0063]-[0064]; [0086]; [0102]; [0578]; [0730]; [0734]-[0736];[0745]; [0793]-[0797]; [0929]; [1026]; p. 111-113, examples 12-15, in particular). 
The teaching of Young meets the limitations recited in instant claims 1-7, 10-16 and 19-20 because:
i) The material (i.e. GDF11 comprising SEQ ID NO:1, 2, or 3), the active steps (i.e. administering to a mammal/subject) and the patient population (i.e. ALS or different motor neuron diseases) used in the method of Young are identical to those recited in instant claims; 
ii) Based on paragraphs [0047]-[0058] of the instant specification, ALS or other different motor neuron diseases disclosed by Young is a NM disease and is a condition associated with aging including a neuromuscular disease, a neurodegenerative disease in the subject as instantly claimed because ALS or different motor neuron diseases is a NM disease and a NMJ disease with NMJ fragmentation as evidenced by Gleeson (p. 1-2; p. 5-7), Krakora et al. (see p. 1-5) and Garcia et al. (See p. E551, abstract; p. E556-E559); and 
iii) the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. The administration of GDF11 comprising SEQ ID NO:1, 2, or 3 to patients with ALS and other motor neuron diseases or peripheral neuropathy as disclosed by Young inherently reduces at least one adverse effect or symptoms of NM fragmentation or NM diseases recited in the preamble of claims 1 and 14, and also inherently increases the level of GDF11 polypeptide to treat NMJ fragmentation or a NM disease including ALS and other motor neuron diseases in the subject. See MPEP § 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co..Further, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”. See Schering Corp. v. Geneva Pharm. Inc.; Toro Co. v. Deere  & Co.; Abbott Labs v. Geneva Pharms., Inc.; Atlas Powder Co. v. Ireco, Inc.; SmithKline Beecham Corp. v. Apotex Corp. and MPEP § 2112 (II) and 2112.02.  
vi) Young also teaches modifications on GDF11 including an amino acid mutation, fusion to a Fc, PEGylation or albumin to increase stability or half-life as in claim 20 (see paragraphs [0051], [0062]-[0068], [0181]-[0183], [0198]; [0237], [0267]-[0268], [0289], [0509], [0994], [1008], [1168], in particular). Young also teaches a condition associated with aging including skeletal muscle disorders, neurodegenerative diseases, neuromuscular diseases or neuromuscular diseases recited in claims 2-3 and 12 because the neurological/neurodegenerative diseases, motor neuron diseases, ALS or peripheral neuropathy taught by Young ALS or different motor neuron diseases are NM diseases and NMJ diseases with NMJ fragmentation in view of paragraphs [0047]-[0058] of the instant specification and as evidenced by Gleeson (p. 1-2; p. 5-7), Krakora et al. (see p. 1-5) and Garcia et al. (See p. E551, abstract; p. E556-E559).
ii. Based on MPEP and In re Borkowski, an actual working example is not required for compliance with the enablement requirement of 35 U.S.C. 112, first paragraph because based on MPEP§ 2164.02, An example may be ‘working' or ‘prophetic' and “The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). See MPEP § 2164.02.
In this case, Young teaches methods for treating neurological diseases including neurodegenerative diseases and motor neuron disorders including ALS, progressive spinal muscular atrophy, progressive bulbar palsy, primary lateral sclerosis, infantile and juvenile muscular atrophy, progressive bulbar paralysis of childhood (Fazio-Londe syndrome), poliomyelitis and the post polio syndrome, and Hereditary Motorsensory Neuropathy (Charcot-Marie-Tooth Disease), diabetic neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising SEQ ID NO: 1, 2 or 3, which meets the limitations recited in instant claims 1-7, 10-16 and 19-20 (see paragraphs [0063]-[0064]; [0086]; [0102]; [0578]; [0730]; [0734]-[0736];[0745]; [0793]-[0797]; [0929]; [1026]; p. 111-113, examples 12-15, in particular). Young also discloses in vitro and in vivo examples (see p. 111-113, examples 12-15). The methods disclosed by Celeste meet the limitations recited in instant claims 1-7, 10-16 and 19-20 because ALS or peripheral neuropathy caused by different mechanisms disclosed by Celeste is a NM disease and a NMJ disease with NMJ fragmentation in view of paragraphs [0047]-[0058] of the instant specification, and Gleeson (p. 1-2; p. 5-7), Krakora et al. (see p. 1-5) and Garcia et al. (See p. E551, abstract; p. E556-E559).
iii. Young does provide an enabling disclosure for the instant claims as evidenced by Celeste (US6340668) for the reasons set forth above and also see In re Donhue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985) and MPEP §2121.01. 
Accordingly, the rejection of claims 1-7, 10-16 and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Young (US2003224501) is maintained. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Celeste et al. (WO9924058 or US6340668) in view of Choe et al, (WO2010099219, published Sep 2, 2010) and Young et al. (US2003224501). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 15 of the response, Applicant argues that for the reasons set forth above, Celeste and Young fail to teach reducing at least one adverse event or symptom of NMJ fragmentation or NM disease by administering the claimed composition. Applicant argues that Choe fails to remedy the deficiency. Applicant acknowledges that Choe teaches non-naturally occurring chimeric polypeptides having an activity provided by a TGF-beta family protein (see paragraphs [0129]-[0131]) and hypothesizes the use of the proteins for treating NM disease and neurodegenerative diseases. But Applicant argues that Choe does not teach treating NMJ fragmentation or NM disease with BMP-11/GDF11. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Celeste and Young do teach the claimed methods recited in claims 1-7, 10-16 and 19-20 (see col.9, line 59 to col. 11, line 51; col.4, lines 4-34; col. 24-26, example 9 in US6340668, and see paragraphs [0063]-[0064]; [0086]; [0102]; [0578]; [0730]; [0734]-[0736];[0745]; [0793]-[0797]; [0929]; [1026]; p. 111-113, examples 12-15 in US2003224501). In addition, Young teaches modifications on GDF11 including an amino mutation, PEGylation, fusion to Fc or albumin as in claim 20 to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity (see [0051], [0062]-[0068], [0181 ]-[0183], [0198]; [0237], [0267]-[0268], [0289], [0509], in particular).
ii. The difference between the method of claim 20 and the method disclosed by Celeste is modifications on the GDF11 polypeptide including an Fc, PEGylation, conjugated to albumin that prevents or reduces proteolytic degradation, or prolong half-life and any combination.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Choe and Young are cited to support different modifications including an Fc, PEGylation, conjugated to albumin that prevents or reduces proteolytic degradation, or prolong half-life and any combination as recited in claim 20. 
iv. While Celeste does not teach modifications including an Fc, PEGylation, conjugated to albumin that prevents or reduces proteolytic degradation, or prolong half-life and any combination as recited in claim 20, Choe and Young teach these limitations. Choe teaches a method for treating neuromuscular disorders and/or neurodegenerative diseases in a subject in need thereof using a composition comprising a chimeric protein comprising a GDF11 polypeptide including the amino acid sequences of SEQ ID NO:1-3 (see p. 50, [0129]- [0131], p. 66 [0179]-[0180]; p. 114, claims 28-30, in particular), wherein the GDF11 chimeric fusion protein includes an GDF11-Fc fusion protein to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity as in claim 20 (see [0169]-[00171 ], in particular). Young teaches modifications on GDF11 including an amino mutation, PEGylation, fusion to Fc or albumin as in claim 20 to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity (see [0051], [0062]-[0068], [0181 ]-[0183], [0198]; [0237], [0267]-[0268], [0289], [0509], in particular). 
A person of ordinary skill in the art would have recognized that applying the known product of GDF11 chimeric fusion protein including an GDF11-Fc fusion protein disclosed by Choe and the known technique of modifications on GDF11 including an amino mutation, PEGylation, fusion to Fc or albumin disclosed by Young to the Celeste’s method would have yielded the predictable result of improving stability or solubility or increasing solubility, resistance to proteolysis, and decreased immunogenicity of GDF11 used in the Celeste’s method to treat NMJ fragmentation in NM diseases and NMJ diseases with NMJ fragmentation including ALS, motor neuron diseases and neuropathy, and would increase patient’s satisfaction and patient compliance with recommended treatment regimens.  
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Choe and Young with the teaching of Celeste to modify the GDF-11 as in claim 20 to prevent or reduce proteolytic degradation, or prolong half-life of GDF-11 with an expectation of success because the modifications recited in claim 20 were known and have been practiced in the art, and have been successfully used to modify GDF-11 to improve stability or solubility as taught by Choe and Young. In this combination, both Celeste’s method and Choe’s and Young’s methods are performing the same functions in treating NMJ fragmentation or a NM disease including ALS, motor neuron disease or peripheral neuropathy they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying GDF-11 used in the Celeste’s method using Choe’s and Young’s modified GDF-11 with a modification of an amino mutation, PEGylation, fusion to Fc or albumin as in claim 20 to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity , and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treating NMJ fragmentation or a NM disease including ALS, motor neuron disease or peripheral neuropathy.
In addition, the skilled artisan would have expected success in substituting Choe’s and Young’s modified GDF-11 with a modification of an amino mutation, PEGylation, fusion to Fc or albumin as in claim 20 for modified GDF-11 used in the Celeste’s method because Celeste teaches methods for treating neurodegenerative diseases including amyotrophic lateral sclerosis (ALS) or peripheral neuropathy caused by diabetes mellitus, chronic alcohol abuse, nutritional deficiencies, chronic renal failure, radiation therapy, HIV infection, and trauma or entrapment in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising a GDF11 polypeptide including a GDF11 polypeptide comprising the amino acid sequence of instant SEQ ID NO: 3, and Choe and Young teach methods for treating neuromuscular disorders and/or neurodegenerative diseases including ALS, motor neuron diseases or peripheral neuropathy s in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising a chimeric protein comprising GDF11 polypeptide including SEQ ID NO:1-3, wherein the GDF11 chimeric fusion protein including an GDF11-Fc fusion protein to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity. The skilled artisan could have substituted one modified GDF-11 for another in the Celeste’s method because Choe and Young teach modifications on GDF11 including an amino mutation, PEGylation, fusion to Fc or albumin as in claim 20 to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity or a composition comprising a chimeric protein comprising GDF11 polypeptide including SEQ ID NO:1-3, wherein the GDF11 chimeric fusion protein including an GDF11-Fc fusion protein to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity and method of using modified GDF-11 or chimeric fusion protein for treatment of different diseases including neuromuscular disorders and/or neurodegenerative diseases including ALS, motor neuron diseases or peripheral neuropathy. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that modified GDF11 with a modification of an amino mutation, PEGylation, fusion to Fc or albumin as in claim 20 to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity would be safe and effective based on the modified GDF-11 shared structure and activity and the use of modified GDF-11 for treatment of different diseases including neuromuscular disorders and/or neurodegenerative diseases including ALS, motor neuron diseases or peripheral neuropathy.
The skilled artisan would have had a reasonable expectation of success in selecting Choe’s and Young’s modified GDF-11 as the modified GDF-11 in the Celeste’s method because Celeste teaches methods for treating neurodegenerative diseases including amyotrophic lateral sclerosis (ALS) or peripheral neuropathy caused by diabetes mellitus, chronic alcohol abuse, nutritional deficiencies, chronic renal failure, radiation therapy, HIV infection, and trauma or entrapment in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising a GDF11 polypeptide including a GDF11 polypeptide comprising the amino acid sequence of instant SEQ ID NO: 3, and Choe and Young teach methods for treating neuromuscular disorders and/or neurodegenerative diseases including ALS, motor neuron diseases or peripheral neuropathy s in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising a chimeric protein comprising GDF11 polypeptide including SEQ ID NO:1-3, wherein the GDF11 chimeric fusion protein including an GDF11-Fc fusion protein to improve stability or solubility or PEGylation to improve stability by increasing solubility, resistance to proteolysis, and decreased immunogenicity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known GDF11 chimeric fusion protein including an GDF11-Fc fusion protein of Choe and the know technique of modifications on GDF11 including an amino mutation, PEGylation, fusion to Fc or albumin disclosed by Young to the GDF used in the method of Celeste to improve stability or solubility or increase solubility, resistance to proteolysis, and decreased immunogenicity of GDF11, and yield the predictable result of treating NMJ fragmentation in NM diseases and NMJ diseases with NMJ fragmentation including ALS, motor neuron diseases and neuropathy. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over unpatentable over Celeste in view of Choe and Young is maintained.

11.	Claims 8 and 17 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celeste et al. (US6340668; was also published as WO9924058) or Young et al. (US2003224501) in view of Krivickas (J. Clin. Neuromusc. Dis, 2003; 5:29-39). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 16 of the response, Applicant argues that Celeste and Young fail to teach fail to teach reducing at least one adverse event or symptom of NMJ fragmentation or NM disease by administering the claimed composition. Applicant argues that Krivickas fails to remedy the deficiency because Krivickas does not teach reducing at least one adverse event or symptom of NMJ fragmentation or NM disease by administering the BMP-11/GDF11. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention in claims 8 and 17 obvious because:
i. For the reasons set forth above, Celeste or Young does teach the claimed methods recited in claims 1-7, 10-16 and 19-20 (see col.9, line 59 to col. 11, line 51; col.4, lines 4-34; col. 24-26, example 9 in US6340668, and see paragraphs [0063]-[0064]; [0086]; [0102]; [0578]; [0730]; [0734]-[0736];[0745]; [0793]-[0797]; [0929]; [1026]; p. 111-113, examples 12-15 in US2003224501).
ii. The difference between the method of claims 8 and 17 and the method disclosed by Celeste or Young is “further including an exercise regimen” in the method of Celeste or Young.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Krivickas is cited to support the limitation “further including an exercise regimen” as in claims 8 and 17. 
iv. While Celeste or Young does not teach further including an exercise regimen as in claims 8 and 17, as acknowledged by Applicant, Krivickas teaches exercise training programs provide different benefits for patients with slowly progressive disorders including neuromuscular diseases and ALS. Krivickas teaches that flexibility training involving stretching and range of motion exercise can decrease spasticity, abort painful muscle spasms and stimulate joint cartilage blood flow; strengthening training exercise can increase muscle fiber hypertrophy, strengthen and increase neural activity; aerobic exercise can improve functional exercise capacity, decrease psychological stress, prevent secondary diseases, improve sleeps and help bone density etc.; and balance exercise and training can improve unipedal and tandem stance time and functional and decrease incidence of falling (see p. 30-37). The teaching of Krivickas provides motivation and an expectation of success to further include an exercise regimen in the method of Celeste or Young for treating neurodegenerative diseases including neuromuscular diseases and ALS or other motor neuron diseases or peripheral neuropathy. 
A person of ordinary skill in the art would have recognized that applying the known exercise regimen disclosed by Krivickas to the method of Celeste or Young would have yielded the predictable result of reducing at least one adverse effect or symptom of NM fragmentation or NM disease, and would improve neuromuscular function and increase patient’s satisfaction with recommended treatment regimens.  An exercise regimen can provide benefits for patients with NM diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function because the increase of muscle cells and muscle mass and neural activity inherently increase the level of GDF11.
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include an exercise regimen in the method of Celeste or Young to increase the level of GDF11 and muscle cells and muscle mass as in claims 8 and 17 because Celeste or Young teaches methods for treating neurological diseases including neurodegenerative diseases, neuromuscular disease including ALS and other motor neuron disorders and peripheral neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising SEQ ID NO: 1, 2 or 3, and Krivickas teaches that an exercise regimen can provide benefits for patients with neuromuscular diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function because the increase of muscle cells and muscle mass and neural activity inherently increase the level of GDF11. In this combination, both Celeste’s/Young’s method and Krivickas’ exercise regimens are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Celeste’s/Young’ method using and Krivickas’ exercise regimens and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat NMJ fragmentation or neuromuscular diseases because an exercise regimen can increase muscle cells and muscle mass, which inherently increases the level of GDF11 and improves neuromuscular function; and the exercise regimen has been used for treatment of neuromuscular disease and neurodegenerative diseases as taught by Krivickas. 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including Krivickas’ exercise regimens in the Celeste’s/Young’s method because Celeste or Young teaches methods for treating neurological diseases including neurodegenerative diseases, neuromuscular disease including ALS and other motor neuron disorders and peripheral neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising SEQ ID NO: 1, 2 or 3, and Krivickas teaches that an exercise regimen can provide benefits for patients with neuromuscular diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function; and the exercise regimen has been used for treatment of neuromuscular disease and neurodegenerative diseases. The skilled artisan would have been motivated to select and include Krivickas’ exercise regimens in the Celeste’s/Young’s method because Celeste or Young teaches methods for treating neurological diseases including neurodegenerative diseases, neuromuscular disease including ALS and other motor neuron disorders and peripheral neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising SEQ ID NO: 1, 2 or 3, and Krivickas teaches that an exercise regimen can provide benefits for patients with neuromuscular diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function; and the exercise regimen has been used for treatment of neuromuscular disease and neurodegenerative diseases.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known exercise regimen disclosed by Krivickas to the method or Celeste or Young to improve neuromuscular function, and yield the predictable result of reducing at least one adverse effect or symptom of NM fragmentation or NM disease. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claims 8 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celeste et al. (WO9924058 or US6340668) in view of Krivickas is maintained. 

12.	Claims 9 and 18 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celeste et al. (US6340668 or WO9924058) or Young et al. (US2003224501) in view of Krivickas (2003) as applied to claims 8 and 17 above, and further in view of Coyle (Am. J. Clin. Nutr. 2000; 72:512S-20S), Paoli et al. (BioMed Res. Intl., 2014; ID474296; dx.doi.org/10.1155/2014/474296) and Gano et al. (J. Lipid Res. 2014; 55:2211-2228). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 16 of the response, Applicant argues that Celeste and Krivickas fail to teach a high fat diet and fail to teach reducing at least one adverse event or symptom of NMJ fragmentation or NM disease by administering GDF11. Applicant argues that none of Coyle, Paoli and Gano teach or suggest use of GDF11 to reduce at least one adverse event or symptom of NMJ fragmentation or NM disease. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Celeste or Young does teach the claimed methods recited in claims 1-7, 10-16 and 19-20 (see col.9, line 59 to col. 11, line 51; col.4, lines 4-34; col. 24-26, example 9 in US6340668, and see paragraphs [0063]-[0064]; [0086]; [0102]; [0578]; [0730]; [0734]-[0736];[0745]; [0793]-[0797]; [0929]; [1026]; p. 111-113, examples 12-15 in US2003224501).
ii. The difference between the method of claims 9 and 18 and the method disclosed by Celeste or Young is “further including a high fat diet” in the method of Celeste or Young.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Coyle, Paoli and Gano are cited to support the limitation “further including a high fat diet” as in claims 9 and 18. 
iv. While Celeste/Young and Krivickas do not teach further including a high fat diet as in claims 9 and 18, Coyle, Paoli and Gano teach this limitation and provide motivation and expectation of success in further including a high fat diet as in claims 9 and 18 in the method of Celeste/Young and Krivickas because Coyle teaches that while exercises increase muscle growth and neuromuscular function and activity between neurons and muscle (i.e. increase recruitment of motor units and muscle fiber stimulation and protein synthesis in muscle), these exercises simultaneously require burning a lot of body fat (i.e. triacylglycerol) and glucose/carbohydrates (i.e. glycogen) (i.e. oxidation of glycogen and triacylglycerol), and Paoli and Gano teach that ketogenic diets including the high fat/low-carbohydrate dietary variation including the medium-chain triglyceride diets have been shown to be useful for treatment of neuromuscular and neurodegenerative diseases including ALS and improve cellular mechanisms and restore neurotransmission and mitochondrial respiration (see p.1, abstract; p. 3 and p. 7, in Paoli and see p. 2211, abstract; p. 2213-2220; p. 2222-2223 in Gano). The teachings of Coyle, Gano and Paoli provide motivation and an expectation of success in further including an additional exercise regimen and a high fat diet in the method of Celeste/Young and Krivickas because exercises provide benefits of increasing neuromuscular function and growth (growth of muscle/neuron), and thereby help improvement of the treatment of neuromuscular disease using GDF11; and a high fat diet would replenish the body fat/energy required or used by the exercises and have been shown or used for treatment of neuromuscular disease and neurodegenerative diseases. 
A person of ordinary skill in the art would have recognized that applying the known high fat diet disclosed by Coyle, Paoli and Gano to the method of Celeste/Young and Krivickas would have yielded the predictable result of reducing at least one adverse effect or symptom of NM fragmentation or NM disease, and would improve cellular mechanisms and restore neurotransmission and mitochondrial respiration, and increase patient’s satisfaction with recommended treatment regimens.  An exercise regimen can provide benefits for patients with NM diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function because the increase of muscle cells and muscle mass and neural activity inherently increase the level of GDF11. The high fat/low-carbohydrate dietary variation including the medium-chain triglyceride diets have been shown to be useful for treatment of neuromuscular and neurodegenerative diseases including ALS and improve cellular mechanisms and restore neurotransmission and mitochondrial respiration.
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Coyle, Paoli and Gano with the teachings of Celeste/Young and Krivickas to include an exercise regimen and/or a high fat diet in the method of Celeste/Young and to increase the level of GDF11 for the treatment of neuromuscular diseases because an exercise regimen and/or a high fat diet can increase muscle cells and muscle mass, which inherently increases the level of GDF11 and improves neuromuscular function; and both of the exercise regimen and the high fat diet have been used for treatment of neuromuscular disease and neurodegenerative diseases. In this combination, both Celeste/Young and Krivickas’ method and Coyle, Paoli and Gano’s exercises and high fat diet such as ketogenic diet are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Celeste/Young and Krivickas’ method using Coyle, Paoli and Gano’s exercises and high fat diet and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat NMJ fragmentation or neuromuscular diseases because an exercise regimen and/or a high fat diet can increase muscle cells and muscle mass, which inherently increases the level of GDF11 and improves neuromuscular function; and both of the exercise regimen and the high fat diet have been used for treatment of neuromuscular disease and neurodegenerative diseases as taught by Coyle, Paoli and Gano. 
The person of ordinary skill in the art would have had a reasonable expectation of success in selecting and including Coyle, Paoli and Gano’s exercises and high fat diet in the Celeste/Young and Krivickas’ method because Celeste or Young teaches methods for treating neurological diseases including neurodegenerative diseases, neuromuscular disease including ALS and other motor neuron disorders and peripheral neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising SEQ ID NO: 1, 2 or 3, Krivickas teaches that an exercise regimen can provide benefits for patients with neuromuscular diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function; and the exercise regimen has been used for treatment of neuromuscular disease and neurodegenerative diseases, and Coyle, Paoli and Gano teach that an exercise regimen and/or a high fat diet can increase muscle cells and muscle mass, which inherently increases the level of GDF11 and improves neuromuscular function; and both of the exercise regimen and the high fat diet have been used for treatment of neuromuscular disease and neurodegenerative diseases as taught by Coyle, Paoli and Gano. The skilled artisan would have been motivated to select and include Coyle, Paoli and Gano’s exercises and high fat diet in the Celeste/Young and Krivickas’ method because Celeste or Young teaches methods for treating neurological diseases including neurodegenerative diseases, neuromuscular disease including ALS and other motor neuron disorders and peripheral neuropathy, comprising administering to a subject in need thereof an effective amount of a composition comprising BMP including a BMP11/ GDF11 polypeptide comprising SEQ ID NO: 1, 2 or 3, Krivickas teaches that an exercise regimen can provide benefits for patients with neuromuscular diseases and can also increase muscle cells and muscle mass and neural activity, which inherently increases the level of GDF11 and improves neuromuscular function; and the exercise regimen has been used for treatment of neuromuscular disease and neurodegenerative diseases, and Coyle, Paoli and Gano teach that an exercise regimen and/or a high fat diet can increase muscle cells and muscle mass, which inherently increases the level of GDF11 and improves neuromuscular function; and both of the exercise regimen and the high fat diet have been used for treatment of neuromuscular disease and neurodegenerative diseases as taught by Coyle, Paoli and Gano. Thus, it is obvious to the skilled artisan to further include the exercise regimen and the high fat diet in the treatment of neuromuscular diseases because the exercise regimen and the high fat diet have been shown to provide benefits and effective for the treatment of neuromuscular diseases. 
Note that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” because the results are expected. See in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 & MPEP § 2144.07. It is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claims 9 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Celeste or Young in view of Krivickas, and further in view of Coyle, Paoli and Gano is maintained.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 10-16 and 19-20 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10092627. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 17 of the response, Applicant argues that the claims of US10092627 are directed to rejuvenating skeletal muscle stem cells in a subject, increasing strength exercise and treating and preventing a skeletal muscle condition in a subject by administering a composition that increases the level or activity of GDF-11, and NMJ fragmentation and neuromuscular disease are not taught or suggested in instant claims. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §804, MPEP §2141, MPEP §2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The material, the active step and the patient population used in the methods of claims 11-14 in the ‘627 patent comprise and overlap with those recited in instant claims and anticipate the instant claims.  
The difference of the claimed method recited in instant claims 11-16 and 19-20 and the method recited in claims 11-14 of the ‘627 patent is an overlapping scope in GDF-11 polypeptide and diseases. In particular, the GDF-11 polypeptide recited in the claims of the ‘627 patent includes the claimed GDF11 polypeptide because the sequence of human mature GDF11 encompassed within the GDF11 polypeptide recited in claim 3 of the ‘627 patent is identical to instant SEQ ID NO: 3, the sequence of human GDF11 pro-peptide is identical to instant SEQ ID NO:2, and the sequence of human GDF11 precursor polypeptide is identical to instant SEQ ID NO:1 (see the sequence alignment). The active step of administering recited in the claims of the ‘627 patent is identical to the administering step recited in instant claims. The skeletal muscle condition treated in the method recited in claim 11 of the ‘627 patent is recited in instant claim 3 and the neuromuscular disease recited in claim 12 of the ‘627 patent is recited in instant claims 3 and 11. Thus, the scope of the GDF-11 polypeptide and the skeletal muscle condition including neuromuscular diseases recited in the claims of the ‘627 patent and thus anticipates the instant claims.
ii. The difference of the claimed method recited in instant claims 1-7 and 10 and the method recited in claims 11-14 of the ‘627 patent is the recitation “reducing at least one adverse effect or symptom of NMJ fragmentation or NM disease” recited in the preamble of instant claims 1 and 11 vs. the recitation “treating a skeletal muscle condition” in the ‘627 patent. The subject in need thereof recited in independent claim 1 of the ‘627 patent includes the subject who has been diagnosed with a condition or disease associated with aging including a skeletal muscle condition, a neuromuscular disease, a neuromuscular junction disease or a combination thereof recited in instant claims 1-3 and 12.
The difference of the claimed method recited in instant claims 1-7, 10-16 and 19-20, and the method recited in claims 1-10 of the ‘627 patent is the recitation “reducing at least one adverse effect or symptom of NMJ fragmentation or NM disease” recited in the preamble of instant claim 1/11 vs. the recitation “rejuvenating skeletal muscle stem cells in a subject in need thereof” and ‘increasing strength or exercise endurance capacity in a subject in need thereof” in claims 1 and 7. 
The limitations “rejuvenating skeletal muscle stem cells in a subject in need thereof” recited in the preamble of claim 1 of the ‘627 patent and the limitation “increasing strength or exercise endurance capacity in a subject in need thereof” recited in the preamble of claim 7 of the ‘627 patent are inherent results of administration of the claimed GDF-11 polypeptide to a subject in need thereof, which include subjects with a skeletal muscle condition including a neuromuscular disease recited in claims 1 and 12 of the ‘627 patent.
The limitations “reducing at least one adverse effect or symptom of NMJ fragmentation or NM disease” in the preamble of instant claims 1 and 11 are also inherent results of administration of the claimed GDF-11 polypeptide to a subject in need thereof, which include subjects with a skeletal muscle condition including a neuromuscular disease recited in instant claims 2-3 and 11. 
If the method using the same material, the same active step and the same patient population recited in the claims 1-10 of the ‘627 patent can rejuvenate skeletal muscle stem cells or increase strength or exercise endurance capacity, the same material, the same active step and the same patient population used in the method recited in the instant claims can rejuvenate skeletal muscle stem cells or increase strength or exercise endurance capacity. If the method using the same material, the same active step and the same patient population recited in the instant claims can reduce at least one adverse effect or symptom of NMJ fragmentation or NM disease in a subject in need thereof including subjects with a skeletal muscle condition including a neuromuscular disease, the same material, the same active step and the same patient population used in the method recited in the claims of the ‘627 patent can reduce at least one adverse effect or symptom of NMJ fragmentation or NM disease in a subject with a skeletal muscle condition including a neuromuscular disease because a NM disease is with NMJ fragmentation in view of paragraphs [0047]-[0058] of the instant specification and as evidenced by Gleeson (p. 1-2; p. 5-7, the factsheet of neuromuscular diseases in Geriatric Patients) and Krakora et al. (see p. 1-5; Neurol. Res. Intl. 2012; Article ID: 379657. doi:10.1155/2012/379657). 
 Accordingly, the rejection of the claims under obviousness double patenting as being unpatentable over claims 1-14 of US10092627 is maintained of record until a terminal disclaimer is filed.  

14.	Claims 1-7, 10-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-68 of copending Application No. 16/154691 or claims 18, 21-24, 29, 31, 34-36 and 41 of copending Application No. 16/933908. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 17 of the response, Applicant argues that the rejection is provisional and requests the Office to withdrawn once allowable subject matter is indicated and the only rejection remaining.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §804, MPEP §2141, MPEP §2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious for the same reasons set forth above and the provisional rejection is not the only remaining rejection. Accordingly, the provisional rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims 48-68 of copending Application No. 16/154691 or claims 18, 21-24, 29, 31, 34-36 and 41 of copending Application No. 16/933908 is maintained of record until a terminal disclaimer is filed.  


Conclusion


15.	NO CLAIM IS ALLOWED.




SEQ ID NOs: 1-3 alignment

SEQ ID NO:1           1 MVLAAPLLLGFLLLALELRPRGEAAEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPD  60
SEQ ID NO:2	  1 ------------------------AEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPD  36
SEQ ID NO:3	    ------------------------------------------------------------

SEQ ID NO:1          61 GCPVCVWRQHSRELRLESIKSQILSKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQ 120
SEQ ID NO:2          37 GCPVCVWRQHSRELRLESIKSQILSKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQ  96
SEQ ID NO:3	    ------------------------------------------------------------

SEQ ID NO:1        	121 GDALQPEDFLEEDEYHATTETVISMAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQL 180
SEQ ID NO:2	 97 GDALQPEDFLEEDEYHATTETVISMAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQL 156
SEQ ID NO:3             ------------------------------------------------------------

SEQ ID NO:1	181 WVYLRPVPRPATVYLQILRLKPLTGEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDF 240
SEQ ID NO:2	157 WVYLRPVPRPATVYLQILRLKPLTGEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDF 216
SEQ ID NO:3             ------------------------------------------------------------

SEQ ID NO:1	241 KQVLHSWFRQPQSNWGIEINAFDPSGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNL 300
SEQ ID NO:2	217 KQVLHSWFRQPQSNWGIEINAFDPSGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNL 276
SEQ ID NO:3	  1 ----------------------------------------------------------NL   2
            
SEQ ID NO:1	301 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ 360
SEQ ID NO:2	277 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ 336
SEQ ID NO:3           3 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ  63


           
SEQ ID NO:1	361 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 407
SEQ ID NO:2	337 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 383
SEQ ID NO:3	 64 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 109

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The sequence search results disclose as follows:
Celeste et al. (US6340668; was also published as WO9924058 or WO9924057) under 102/103 rejection.
SEQ ID NO:3

AAM50649
ID   AAM50649 standard; protein; 126 AA.
XX
AC   AAM50649;
XX
DT   04-APR-2002  (first entry)
XX
DE   Bovine bone morphogenetic protein BMP-11 partial sequence.
XX
KW   BMP-11; bone morphogenetic protein-11; activin WC; cattle; vulnerary;
KW   contraceptive; neuroprotective; antitumour.
XX
OS   Bos taurus.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..17
FT                   /label= Pro_peptide
FT   Protein         18..126
FT                   /label= Mature_protein
XX
CC PN   US6340668-B1.
XX
CC PD   22-JAN-2002.
XX
CC PF   07-OCT-1999;   99US-00414234.
XX
PR   12-MAY-1993;   93US-00061464.
PR   20-MAY-1994;   94US-00247907.
PR   30-MAY-1995;   95US-00452772.
PR   12-AUG-1997;   97US-00919850.
PR   07-NOV-1997;   97US-00966297.
XX
CC PA   (GEMY ) GENETICS INST INC.
XX
CC PI   Celeste AJ,  Wozney JM,  Thies RS;
XX
DR   WPI; 2002-138498/18.
DR   N-PSDB; ABA91261.
XX
CC PT   Promoting the survival and activity of neuronal cells in vivo and in 
CC PT   vitro using bone morphogenetic protein-11.
XX
CC PS   Claim 1; Col 27-28; 21pp; English.
XX
CC   The present sequence is that of the amino acid sequence of a partial 
CC   protein, and the complete mature bovine bone morphogenetic protein-11 
CC   (BMP-11), as deduced from an isolated genomic DNA clone (see ABA91261). 
CC   BMP-11 is a member of the transforming growth factor-beta superfamily, 
CC   previously designated as activin WC. Cleavage of the precursor 
CC   polypeptide generates a 109-amino acid mature protein. Processing of BMP-
CC   11 protein is expected to involve dimerization and removal of the N-
CC   terminal region. BMP-11 homodimer is expected to demonstrate BMP-11 
CC   activity, defined as the ability to regulate the production of follicle 
CC   stimulating hormone (FSH), the ability to induce the formation of bone, 
CC   cartilage and/or connective tissue, as well as to modulate cell 
CC   development, particularly neuronal formation, growth, differentiation, 
CC   proliferation and especially neuronal maintenance. BMP-11 proteins can be
CC   obtained by recombinant methods e.g. in mammalian host cells. Methods for
CC   promoting the survival of neuronal cells by administration of BMP-11 are 
CC   claimed. BMP-11 may be useful for treatment of neurodegenerative diseases
CC   (e.g. Alzheimer's disease, Parkinson's disease and amylotrophic lateral 
CC   sclerosis), peripheral neurotrophy and nerve resection, to promote the 
CC   differentiation of stem cells into neuronal cells, and in neuron 
CC   replacement therapy. BMP-11 proteins can also be used to induce bone 
CC   and/or cartilage formation and in wound healing and tissue repair, or to 
CC   augment the activity of other BMPs. They may also be useful to regulate 
CC   the production of FSH, for contraception, to stimulate haematopoiesis, 
CC   and to suppress the development of gonadal tumours
XX
SQ   Sequence 126 AA;

  Query Match             100.0%;  Score 628;  DB 2;  Length 126;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NLGLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         18 NLGLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHL 77

Qy         61 VQQANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         78 VQQANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 126

WO9924058 teaches inducing neuronal formation using BMP-11 having the amino acid sequence of instant SEQ ID NO:3.
AAY06096
ID   AAY06096 standard; protein; 126 AA.
XX
AC   AAY06096;
XX
DT   16-AUG-1999  (first entry)
XX
DE   Bovine activin WC (bone morphogenetic protein 11).
XX
KW   Activin WC; bone morphogenetic protein 11; BMP-11; cattle; bovine; bone;
KW   cartilage; connective tissue; neuronal tissue; wound healing;
KW   tissue repair; vulnerary; contraceptive; transforming growth factor-beta.
XX
OS   Bos taurus.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..17
FT                   /note= "partial propeptide"
FT   Cleavage-site   14..17
FT                   /note= "consensus proteolytic cleavage site"
FT   Protein         18..126
FT                   /note= "mature protein"
XX
CC PN   WO9924058-A2.
XX
CC PD   20-MAY-1999.
XX
CC PF   06-NOV-1998;   98WO-US023827.
XX
PR   07-NOV-1997;   97US-00966297.
XX
CC PA   (GEMY ) GENETICS INST INC.
XX
CC PI   Celeste AJ,  Wozney JM,  Thies SR;
XX
DR   WPI; 1999-327207/27.
DR   N-PSDB; AAX58652.
XX
CC PT   Administration of human or bovine bone morphogenetic protein 11.
XX
CC PS   Claim 1; Page 56; 62pp; English.
XX
CC   This is a partial amino acid sequence of bovine activin WC, or bone 
CC   morphogenetic protein 11 (BMP-11). It comprises a partial propeptide and 
CC   the complete mature bovine BMP-11 polypeptide. Bovine BMP-11 is a member 
CC   of the transforming growth factor beta superfamily. It can be produced by
CC   culturing a host cell transformed with bovine BMP-11 DNA (see AAX58652). 
CC   BMP-11 proteins may be used to induce bone and/or cartilage formation and
CC   in wound healing and tissue repair, or for augmenting the activity of 
CC   other BMP proteins. BMP-11 may also be useful for regulating the 
CC   production of follicle stimulating hormone (e.g. for contraception), to 
CC   stimulate haematopoiesis, to suppress the development of gonadal tumours,
CC   and especially (claimed) to induce neuronal cell formation, growth 
CC   differentiation, proliferation and maintenance
XX
SQ   Sequence 126 AA;

  Query Match             100.0%;  Score 628;  DB 1;  Length 126;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NLGLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         18 NLGLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHL 77

Qy         61 VQQANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         78 VQQANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 126

WO9924057 teaches inducing neuronal formation using BMP-11 having the amino acid sequence of instant SEQ ID NO:3.
AAY06099
ID   AAY06099 standard; protein; 126 AA.
XX
AC   AAY06099;
XX
DT   16-AUG-1999  (first entry)
XX
DE   Bovine activin WC (bone morphogenetic protein 11).
XX
KW   Activin WC; bone morphogenetic protein 11; BMP-11; cattle; bovine; bone;
KW   cartilage; connective tissue; neuronal tissue; neuropathy; wound healing;
KW   tissue repair; vulnerary; contraceptive; transforming growth factor-beta.
XX
OS   Bos taurus.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..17
FT                   /note= "partial propeptide"
FT   Cleavage-site   14..17
FT                   /note= "consensus proteolytic cleavage site"
FT   Protein         18..126
FT                   /note= "mature protein"
XX
CC PN   WO9924057-A2.
XX
CC PD   20-MAY-1999.
XX
CC PF   23-OCT-1998;   98WO-US022574.
XX
PR   07-NOV-1997;   97US-00966297.
XX
CC PA   (GEMY ) GENETICS INST INC.
XX
CC PI   Celeste AJ,  Wozney JM,  Thies SR;
XX
DR   WPI; 1999-337638/28.
DR   N-PSDB; AAX58657.
XX
CC PT   Modulating neuronal cell development useful for treating 
CC PT   neurodegenerative diseases, neuropathies and nerve resection.
XX
CC PS   Claim 1; Page 55; 62pp; English.
XX
CC   This is a partial amino acid sequence of bovine activin WC, or bone 
CC   morphogenetic protein 11 (BMP-11). It comprises a partial propeptide and 
CC   the complete mature bovine BMP-11 polypeptide. Bovine BMP-11 is a member 
CC   of the transforming growth factor beta superfamily. It can be produced by
CC   culturing a host cell transformed with bovine BMP-11 DNA (see AAX58657). 
CC   BMP-11 proteins may be used to induce bone and/or cartilage formation and
CC   in wound healing and tissue repair, or for augmenting the activity of 
CC   other BMP proteins. BMP-11 may also be useful for regulating the 
CC   production of follicle stimulating hormone (e.g. for contraception), to 
CC   stimulate haematopoiesis, to suppress the development of gonadal tumours,
CC   and especially (claimed) to induce neuronal cell formation, growth 
CC   differentiation, proliferation and maintenance
XX
SQ   Sequence 126 AA;

  Query Match             100.0%;  Score 628;  DB 1;  Length 126;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NLGLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         18 NLGLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHL 77

Qy         61 VQQANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         78 VQQANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 126

Young (US2003224501) under 102/103 rejection 

SEQ ID NO:2
ADH11587
ID   ADH11587 standard; protein; 407 AA.
XX
AC   ADH11587;
XX
DT   15-JUN-2007  (revised)
DT   11-MAR-2004  (first entry)
XX
DE   Human bone morphogenic protein (BMP) polypeptide #15.
XX
KW   Human; bone morphogenic protein; BMP; weight gain; appetite suppression;
KW   fat mass reduction; cell sensitivity; glucose uptake; diabetes;
KW   insulin resistance; hyperglycaemia; hypertension;
KW   coronary artery disease; renal failure; neuropathy; metabolic disorder;
KW   glucose metabolism disorder; endocrine disorder; obesity; weight loss;
KW   liver disorder; cartilage growth disorder; bone growth disorder;
KW   inflammation; aberrant cell growth; liver cancer; BOND_PC;
KW   growth differentiation factor 11; bone morphogenetic protein 11;
KW   growth differentiation factor 11 [Homo sapiens]; GDF11; BMP11; BMP-11;
KW   growth differentiation factor 11, isoform CRA_a;
KW   growth differentiation factor 11, isoform CRA_a [Homo sapiens];
KW   bone morphogenetic protein 11 [Homo sapiens]; GO1501; GO1657; GO5125;
KW   GO5575; GO5615; GO7399; GO7498; GO8083; GO8285; GO9887; GO31016; GO40007;
KW   GO45596; GO48469.
XX
OS   Homo sapiens.
XX
CC PN   US2003224501-A1.
XX
CC PD   04-DEC-2003.
XX
CC PF   14-FEB-2003; 2003US-00366345.
XX
PR   17-MAR-2000; 2000US-0190067P.
PR   16-MAR-2001; 2001US-00809269.
PR   23-MAR-2001; 2001WO-US009229.
PR   17-JAN-2002; 2002US-0348621P.
PR   22-JAN-2002; 2002US-0349356P.
PR   28-JAN-2002; 2002US-0351520P.
PR   06-FEB-2002; 2002US-0354265P.
PR   15-FEB-2002; 2002US-0356749P.
PR   16-JAN-2003; 2003US-00345236.
XX
CC PA   (YOUN/) YOUNG P E.
CC PA   (RUBE/) RUBEN S M.
XX
CC PI   Young PE,  Ruben SM;
XX
DR   WPI; 2004-022075/02.
DR   N-PSDB; ADH11566.
DR   PC:NCBI; gi5031613.
DR   PC:SWISSPROT; O95390.
XX
CC PT   New bone morphogenic protein polypeptides and polynucleotides, useful for
CC PT   diagnosing, preventing, treating or ameliorating a medical condition, 
CC PT   e.g. diabetes, dyslipidemia, hypertension, coronary artery disease or 
CC PT   neuropathy.
XX
CC PS   Claim 1; SEQ ID NO 42; 224pp; English.
XX
CC   The invention relates to human bone morphogenic protein (BMP) 
CC   polypeptides and the polynucleotides encoding them. The invention also 
CC   relates to a method for limiting weight gain, suppressing appetite or 
CC   reducing fat mass, comprising administering to a mammalian subject a 
CC   therapeutic amount of a BMP polypeptide, and a method for increasing the 
CC   sensitivity of a cell to insulin or increasing glucose uptake by a cell, 
CC   comprising contacting the cell with a BMP polypeptide. The BMP 
CC   polypeptides and polynucleotides are useful for diagnosing a pathological
CC   condition or a susceptibility to a pathological condition in a subject or
CC   for preventing, treating or ameliorating a medical condition, e.g. 
CC   diabetes, insulin resistance, hyperglycaemia, hypertension, coronary 
CC   artery disease, renal failure, neuropathy, metabolic disorders, glucose 
CC   metabolism disorder, endocrine disorders, obesity, weight loss, liver 
CC   disorders, cartilage and bone growth disorders, inflammation or aberrant 
CC   cell growth such as liver cancer. The BMP polypeptides and 
CC   polynucleotides are also useful for regulating nutritional partitioning, 
CC   limiting weight gain, suppressing appetite, reducing fat mass, increasing
CC   the sensitivity of a cell to insulin or increasing glucose uptake by a 
CC   cell. This sequence represents a human BMP polypeptide of the invention.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 407 AA;

  Query Match             100.0%;  Score 2065;  DB 5;  Length 407;
  Best Local Similarity   100.0%;  
  Matches  383;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPDGCPVCVWRQHSRELRLESIKSQIL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         25 AEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPDGCPVCVWRQHSRELRLESIKSQIL 84

Qy         61 SKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQGDALQPEDFLEEDEYHATTETVIS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         85 SKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQGDALQPEDFLEEDEYHATTETVIS 144

Qy        121 MAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQLWVYLRPVPRPATVYLQILRLKPLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        145 MAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQLWVYLRPVPRPATVYLQILRLKPLT 204

Qy        181 GEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDFKQVLHSWFRQPQSNWGIEINAFDP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        205 GEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDFKQVLHSWFRQPQSNWGIEINAFDP 264

Qy        241 SGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNLGLDCDEHSSESRCCRYPLTVDFEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        265 SGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNLGLDCDEHSSESRCCRYPLTVDFEA 324

Qy        301 FGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQQANPRGSAGPCCTPTKMSPINMLY 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        325 FGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQQANPRGSAGPCCTPTKMSPINMLY 384

Qy        361 FNDKQQIIYGKIPGMVVDRCGCS 383
              |||||||||||||||||||||||
Db        385 FNDKQQIIYGKIPGMVVDRCGCS 407
SEQ ID NO:1
ADH11587
ID   ADH11587 standard; protein; 407 AA.
XX
AC   ADH11587;
XX
DT   15-JUN-2007  (revised)
DT   11-MAR-2004  (first entry)
XX
DE   Human bone morphogenic protein (BMP) polypeptide #15.
XX
KW   Human; bone morphogenic protein; BMP; weight gain; appetite suppression;
KW   fat mass reduction; cell sensitivity; glucose uptake; diabetes;
KW   insulin resistance; hyperglycaemia; hypertension;
KW   coronary artery disease; renal failure; neuropathy; metabolic disorder;
KW   glucose metabolism disorder; endocrine disorder; obesity; weight loss;
KW   liver disorder; cartilage growth disorder; bone growth disorder;
KW   inflammation; aberrant cell growth; liver cancer; BOND_PC;
KW   growth differentiation factor 11; bone morphogenetic protein 11;
KW   growth differentiation factor 11 [Homo sapiens]; GDF11; BMP11; BMP-11;
KW   growth differentiation factor 11, isoform CRA_a;
KW   growth differentiation factor 11, isoform CRA_a [Homo sapiens];
KW   bone morphogenetic protein 11 [Homo sapiens]; GO1501; GO1657; GO5125;
KW   GO5575; GO5615; GO7399; GO7498; GO8083; GO8285; GO9887; GO31016; GO40007;
KW   GO45596; GO48469.
XX
OS   Homo sapiens.
XX
CC PN   US2003224501-A1.
XX
CC PD   04-DEC-2003.
XX
CC PF   14-FEB-2003; 2003US-00366345.
XX
PR   17-MAR-2000; 2000US-0190067P.
PR   16-MAR-2001; 2001US-00809269.
PR   23-MAR-2001; 2001WO-US009229.
PR   17-JAN-2002; 2002US-0348621P.
PR   22-JAN-2002; 2002US-0349356P.
PR   28-JAN-2002; 2002US-0351520P.
PR   06-FEB-2002; 2002US-0354265P.
PR   15-FEB-2002; 2002US-0356749P.
PR   16-JAN-2003; 2003US-00345236.
XX
CC PA   (YOUN/) YOUNG P E.
CC PA   (RUBE/) RUBEN S M.
XX
CC PI   Young PE,  Ruben SM;
XX
DR   WPI; 2004-022075/02.
DR   N-PSDB; ADH11566.
DR   PC:NCBI; gi5031613.
DR   PC:SWISSPROT; O95390.
XX
CC PT   New bone morphogenic protein polypeptides and polynucleotides, useful for
CC PT   diagnosing, preventing, treating or ameliorating a medical condition, 
CC PT   e.g. diabetes, dyslipidemia, hypertension, coronary artery disease or 
CC PT   neuropathy.
XX
CC PS   Claim 1; SEQ ID NO 42; 224pp; English.
XX
CC   The invention relates to human bone morphogenic protein (BMP) 
CC   polypeptides and the polynucleotides encoding them. The invention also 
CC   relates to a method for limiting weight gain, suppressing appetite or 
CC   reducing fat mass, comprising administering to a mammalian subject a 
CC   therapeutic amount of a BMP polypeptide, and a method for increasing the 
CC   sensitivity of a cell to insulin or increasing glucose uptake by a cell, 
CC   comprising contacting the cell with a BMP polypeptide. The BMP 
CC   polypeptides and polynucleotides are useful for diagnosing a pathological
CC   condition or a susceptibility to a pathological condition in a subject or
CC   for preventing, treating or ameliorating a medical condition, e.g. 
CC   diabetes, insulin resistance, hyperglycaemia, hypertension, coronary 
CC   artery disease, renal failure, neuropathy, metabolic disorders, glucose 
CC   metabolism disorder, endocrine disorders, obesity, weight loss, liver 
CC   disorders, cartilage and bone growth disorders, inflammation or aberrant 
CC   cell growth such as liver cancer. The BMP polypeptides and 
CC   polynucleotides are also useful for regulating nutritional partitioning, 
CC   limiting weight gain, suppressing appetite, reducing fat mass, increasing
CC   the sensitivity of a cell to insulin or increasing glucose uptake by a 
CC   cell. This sequence represents a human BMP polypeptide of the invention.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 407 AA;

  Query Match             100.0%;  Score 2178;  DB 5;  Length 407;
  Best Local Similarity   100.0%;  
  Matches  407;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVLAAPLLLGFLLLALELRPRGEAAEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVLAAPLLLGFLLLALELRPRGEAAEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPD 60

Qy         61 GCPVCVWRQHSRELRLESIKSQILSKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCPVCVWRQHSRELRLESIKSQILSKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQ 120

Qy        121 GDALQPEDFLEEDEYHATTETVISMAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDALQPEDFLEEDEYHATTETVISMAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQL 180

Qy        181 WVYLRPVPRPATVYLQILRLKPLTGEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WVYLRPVPRPATVYLQILRLKPLTGEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDF 240

Qy        241 KQVLHSWFRQPQSNWGIEINAFDPSGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQVLHSWFRQPQSNWGIEINAFDPSGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNL 300

Qy        301 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ 360

Qy        361 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 407
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 407


US10092627 under ODP rejection
SEQ ID NO:1

US-14-783-426-1
; Sequence 1, Application US/14783426
; Patent No. 10092627
; GENERAL INFORMATION
;  APPLICANT: President and Fellows of Harvard College
;  APPLICANT:The Brigham and Women's Hospital, Inc.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR REJUVENATING SKELETAL MUSCLE STEM
;  TITLE OF INVENTION:CELLS
;  FILE REFERENCE: HRVY-022-301
;  CURRENT APPLICATION NUMBER: US/14/783,426
;  CURRENT FILING DATE: 2015-10-08
;  PRIOR APPLICATION NUMBER: 61/809,784
;  PRIOR FILING DATE: 2013-04-08
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 407
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-783-426-1

  Query Match             100.0%;  Score 2178;  DB 1;  Length 407;
  Best Local Similarity   100.0%;  
  Matches  407;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVLAAPLLLGFLLLALELRPRGEAAEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVLAAPLLLGFLLLALELRPRGEAAEGPAAAAAAAAAAAAAGVGGERSSRPAPSVAPEPD 60

Qy         61 GCPVCVWRQHSRELRLESIKSQILSKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCPVCVWRQHSRELRLESIKSQILSKLRLKEAPNISREVVKQLLPKAPPLQQILDLHDFQ 120

Qy        121 GDALQPEDFLEEDEYHATTETVISMAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDALQPEDFLEEDEYHATTETVISMAQETDPAVQTDGSPLCCHFHFSPKVMFTKVLKAQL 180

Qy        181 WVYLRPVPRPATVYLQILRLKPLTGEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WVYLRPVPRPATVYLQILRLKPLTGEGTAGGGGGGRRHIRIRSLKIELHSRSGHWQSIDF 240

Qy        241 KQVLHSWFRQPQSNWGIEINAFDPSGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQVLHSWFRQPQSNWGIEINAFDPSGTDLAVTSLGPGAEGLHPFMELRVLENTKRSRRNL 300

Qy        301 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GLDCDEHSSESRCCRYPLTVDFEAFGWDWIIAPKRYKANYCSGQCEYMFMQKYPHTHLVQ 360

Qy        361 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 407
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QANPRGSAGPCCTPTKMSPINMLYFNDKQQIIYGKIPGMVVDRCGCS 407


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649